Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether the publications charged as being obscene were protected under the First and Fourteenth Amendments of the Constitution of the United States. The Court of Appeals held that there was no denial of defendant’s constitutional rights. (See 24 F Y 2d 865.)